EXHIBIT 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is entered into by and
between Cynthia L. Lucchese (“Employee”) and Hillenbrand, Inc. (together with
its subsidiaries and affiliates, the “Company”) as of the date set forth on the
execution page below.  The foregoing parties may be referred to herein
individually as a “Party” and together as the “Parties.”

 

1.                                      Employee’s active employment by the
Company shall terminate effective March 31, 2014, or such earlier date as the
Parties may mutually agree (Employee’s “Effective Termination Date”).  Except as
specifically provided by this Agreement, Employee agrees that the Company shall
have no other obligations or liabilities to her following her Effective
Termination Date, including but not limited to obligations or liabilities under
that certain Employment Agreement between Employee and the Company, dated as of
March 31, 2008 (the “Employment Agreement”).  Employee agrees that her receipt
of the benefits provided for herein shall constitute a complete settlement,
satisfaction and waiver of any and all claims she may have against the Company.

 

2.                                      Employee further submits, and the
Company hereby accepts, her resignation as an employee, officer and director, as
of the Effective Termination Date for any position she may hold.  The Parties
agree that this resignation shall apply to all such positions Employee may hold
with the Company or any parent, subsidiary or affiliated entity thereof. 
Employee agrees to execute any documents needed to effectuate such resignation. 
Employee further agrees to take whatever steps are necessary to facilitate and
ensure the smooth transition of her duties and responsibilities to others during
the term of Employee’s active employment by the Company and thereafter;
provided, however, such steps shall be limited to those that are reasonable
following Employee’s active employment.  Employee acknowledges and agrees that
neither the signing of this Agreement nor the actions contemplated by or set
forth in this Agreement shall constitute an event of “Good Reason” as such term
is defined in her Employment Agreement or any other agreement, plan, program or
policy maintained by the Company.

 

3.                                      Employee acknowledges that she has been
advised of the American Jobs Creation Act of 2004, which added Section 409A
(“Section 409A”) to the Internal Revenue Code, and significantly changed the
taxation of nonqualified deferred compensation plans and arrangements.  Under
proposed and final regulations as of the date of this Agreement, Employee has
been advised that her severance pay may be treated by the Internal Revenue
Service as providing “nonqualified deferred compensation,” and therefore subject
to Section 409A.  In that event, several provisions in Section 409A may affect
Employee’s receipt of severance compensation.  These include, but are not
limited to, a provision which requires that distributions to “specified
employees” of public companies on account of separation from service may not be
made earlier than six (6) months after the effective date of such separation. 
If applicable, failure to comply with Section 409A can lead to immediate
taxation of deferrals, with interest calculated at a penalty rate and a 20%
penalty.  As a result of the requirements imposed by the American Jobs Creation
Act of 2004, Employee agrees if she is a “specified employee” at the time of her

 

--------------------------------------------------------------------------------


 

termination of employment and if severance payments are covered as
“non-qualified deferred compensation” or otherwise not exempt, the severance pay
benefits shall not be paid until a date at least six (6) months after Employee’s
Effective Termination Date from Company, as more fully explained below.

 

4.                                      In consideration of the promises
contained in this Agreement and contingent upon Employee’s compliance with such
promises, the Company agrees to provide Employee the following in lieu of, and
not in addition to, any other contractual, notice or statutory pay obligations
(other than accrued wages and deferred compensation); it is understood and
agreed that certain of the following payments and/or benefits are required to be
provided to Employee pursuant to the terms of current plans or agreements
governing such benefits and are simply restated in this Paragraph 4 for
convenience of the Parties:

 

(a)                     Company shall provide salary-based severance pay, in the
amount of Employee’s annual base salary as of the Effective Termination Date,
equal to Four Hundred Twenty-Five Thousand Dollars ($425,000.00), less
applicable deductions or other setoffs, payable in lump sum the day following
the sixth (6th) month anniversary of Employee’s Effective Termination Date.

 

(b)                     Company shall provide bonus-based severance pay,
reflecting the Employee’s historical annual bonus payment percentages, equal to
her vested portion (as described below) of One Hundred Ninety-Seven Thousand
Dollars ($197,000.00), less applicable deductions or other setoffs, payable in
lump sum the day following the sixth (6th) month anniversary of Employee’s
Effective Termination Date.

 

(i)                         Employee’s vested portion will be equal to the
percentage of calendar days, from January 1, 2014 through March 31, 2014, that
Employee remains employed by the Company.  If the Company terminates Employee
without cause (as defined in her Employment Agreement) before March 31, 2014,
Employee’s vested portion shall be 100 percent.  If Employee resigns before
March 31, 2014, the Company may elect, in its sole discretion, to increase
Employee’s vested portion to 100 percent.  Upon termination of employment,
Employee will forfeit the unvested portion of the bonus-based severance pay.

 

(c)                      Company shall provide a stay bonus in the amount of
Fifty Thousand Dollars ($50,000.00), less applicable deductions or other
setoffs, if Employee remains employed through March 31, 2014, or the date the
Company terminates Employee without cause (as defined in her Employment
Agreement), whichever date is earlier.  The stay bonus will be payable in lump
sum within ten (10) days following such earlier date.  If Employee resigns
before such earlier date, Employee will forfeit the entire stay bonus, unless
the Company elects, in its sole discretion, to pay the stay bonus, in which case
the stay bonus will be payable in lump sum within ten (10) days following the
resignation date.

 

(d)                     Employee hereby affirms and acknowledges her continued
obligations to comply with the post-termination covenants contained in her
Employment Agreement, including but not limited to the non-competition,
non-solicitation, trade secret and confidentiality provisions; provided,
however, that notwithstanding the foregoing or

 

2

--------------------------------------------------------------------------------


 

anything set forth in the Employment Agreement, it is expressly agreed between
the Parties that (i) the non-competition and non-solicitation covenants shall
terminate as of March 31, 2015; and (ii) the term “Competitor” for purposes
thereof shall mean any business that is engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing any products or
services that compete with, or are a functional equivalent of or alternative
for, any of the products or services designed, engineered, manufactured,
marketed, sold or distributed by the Company (and for the avoidance of doubt,
any of its affiliated companies), including but not limited to those set forth
on the Competitor List attached thereto.

 

(e)                      Employee was granted and has been paid her annual cash
incentive for the performance period ending September 30, 2013, under the
Company’s Short-Term Incentive Compensation (“STIC”) program.  Employee
acknowledges and agrees that her STIC award for fiscal year 2014 has been
canceled, and no additional bonus awards will be granted to her, and she will
not be entitled to any bonus award, under the STIC program for any performance
period beginning after September 30, 2013.

 

(f)                       As of the date of this Agreement, Employee has
outstanding stock option awards and other equity awards (including restricted
stock and restricted stock unit awards) that were granted under the Company’s
Long-Term Incentive Compensation (“LTIC”) program.  Such awards were granted
pursuant to, and continue to be subject to, the terms and conditions of the
Company’s Stock Incentive Plan and the related award agreements, which shall
govern the Parties’ rights with respect to such awards; provided, however, that
notwithstanding the terms of Employee’s stock option grant instrument for fiscal
year 2014, one-third of the stock options granted therein shall become
exercisable immediately.

 

(g)                      As of the Effective Termination Date, Employee will
become ineligible to participate in the Company’s health insurance program, and
continuation of coverage requirements under COBRA (if any) will be triggered at
that time.  However, as additional consideration for the promises and
obligations contained herein (and except as may be prohibited by law), the
Company agrees to continue to pay Employee a special monthly stipend equal to
the employer’s share of such coverage as provided under the health care program
selected by Employee as of her Effective Termination Date, subject to any
approved changes in coverage based on a qualified election, until (i) the date
that is twelve (12) months after the Effective Termination Date, (ii) Employee
accepts other employment where healthcare coverage is available, or
(iii) Employee otherwise becomes ineligible for COBRA, whichever comes first;
provided, Employee (A) timely completes the applicable election of coverage
forms and (B) continues to pay the employee portion of the applicable
premium(s).  Thereafter, if applicable, coverage will be made available to
Employee at her sole expense, for the full COBRA premium cost, for the remaining
months of the COBRA coverage period made available pursuant to applicable law. 
Employee acknowledges that the special monthly stipend provided

 

3

--------------------------------------------------------------------------------


 

hereunder will be subject to taxation. The medical insurance provided herein
does not include any disability coverage.

 

(h)                     Employee is a participant in the Company’s Supplemental
Retirement Plan (effective as of January 1, 2010) (the “SRP”) and Supplemental
Executive Retirement Plan (as amended and restated July 1, 2010) (the “SERP”). 
Benefits under the SRP and the SERP shall be paid according to the terms and
conditions of the underlying plan/plan documents and subject to any required
6-month delay under Section 409A, measured from the “separation from service”
within the meaning of Section 409A and the guidance issued thereunder.

 

5.                                      It is understood by the Parties that
unless expressly provided otherwise herein, nothing in this Agreement shall
affect any rights Employee may have under any Company sponsored employee benefit
plan, pension plan, and/or savings plan (i.e., 401(k) plan), deferred
compensation program, executive life insurance benefit, or group medical plan
provided by the Company as of the Effective Termination Date, such items to be
governed exclusively by the terms of the applicable policies or plan documents.

 

6.                                      Should Employee become employed before
March 31, 2015, Employee agrees to so notify the Company in writing (email
acceptable) within ten (10) business days of Employee’s acceptance of such
employment, providing the name of such employer (or entity to whom Employee may
be providing consulting services), her intended duties and the anticipated start
date.  Such information is required to ensure Employee’s compliance with her
non-competition obligations as well as all other applicable restrictive
covenants.  The Parties agree that any services provided to that certain family
business in which Employee is currently a part owner are not subject to this
notification requirement.

 

7.                                      Employee understands and acknowledges
that neither the Company, nor any of its employees, attorneys or other
representatives has provided her with any legal or financial advice concerning
taxes or any other matter, and that she has not relied on any such advice in
deciding whether to enter into this Agreement.  To the extent applicable,
Employee understands and agrees that she shall have the responsibility for, and
she agrees to pay, any and all appropriate income tax or other tax obligations
for which she is individually responsible and/or related to receipt of any
benefits provided in this Agreement not subject to federal withholding
obligations.

 

8.                                      In exchange for the benefits provided
for herein, Cynthia L. Lucchese, on behalf of herself, her heirs,
representatives, agents and assigns hereby RELEASES, INDEMNIFIES, HOLDS
HARMLESS, and FOREVER DISCHARGES (i) Hillenbrand, Inc. (ii) its parent,
subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, shareholders, and agents, as well as, (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.

 

9.                                      Without limiting the generality of the
foregoing release, it shall include:  (i) all claims or potential claims arising
under any federal, state or local laws relating to the Parties’ employment
relationship, including any claims Employee may have under the Civil

 

4

--------------------------------------------------------------------------------


 

Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C.
§§ 201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Employee Retirement Income Security Act, 29 U.S.C. §§ 1101
et seq.; the Sarbanes-Oxley Act of 2002, specifically including the Corporate
and Criminal Fraud Accountability Act, 18 USC §1514A et seq.; and any other
federal, state or local law governing the Parties’ employment relationship;
(ii) any claims on account of, arising out of or in any way connected with
Employee’s employment with the Company or leaving of that employment; (iii) any
claims alleged or which could have been alleged in any charge or complaint
against the Company; (iv) any claims relating to the conduct of any employee,
officer, director, agent or other representative of the Company; (v) any claims
of discrimination, harassment or retaliation on any basis; (vi) any claims
arising from any legal restrictions on an employer’s right to separate its
employees; (vii) any claims for personal injury, compensatory or punitive
damages or other forms of relief; and (viii) all other causes of action sounding
in contract, tort or other common law basis, including (a) the breach of any
alleged oral or written contract, (b) negligent or intentional
misrepresentations, (c) wrongful discharge, (d) just cause dismissal,
(e) defamation, (f) interference with contract or business relationship or
(g) negligent or intentional infliction of emotional distress.

 

10.                               Employee further agrees and covenants not to
sue the Company or any entity or individual subject to the foregoing general
release with respect to any claims, demands, liabilities or obligations released
by this Agreement; provided, however, that nothing contained in this Agreement
shall:

 

(a)                     prevent Employee from filing an administrative charge
with the Equal Employment Opportunity Commission or any other federal, state or
local agency; or

 

(b)                     prevent Employee from challenging, under the Older
Worker’s Benefit Protection Act (29 U.S.C. § 626, the knowing and voluntary
nature of her release of any age claims in this Agreement in court of before the
Equal Employment Opportunity Commission.

 

11.                               Notwithstanding her right to file an
administrative charge with the EEOC or any other federal, state or local agency,
Employee agrees that with her release of claims in this Agreement, she has
waived any right she may have to recover monetary or other personal relief in
any proceeding based in whole or in part on claims released by her in this
Agreement.  For example, Employee waives any right to monetary damages or
reinstatement if an administrative charge is brought against the Company whether
by Employee, the EEOC or any other person or entity, including but not limited
to any federal, state or local agency.  Further, with her release of claims in
this Agreement, Employee specifically assigns to the Company her right to any
recovery arising from any such proceeding.

 

12.                               The Parties acknowledge that it is their
mutual and specific intent that the above waiver fully complies with the
requirements of the Older Workers Benefit Protection Act (29

 

5

--------------------------------------------------------------------------------


 

U.S.C. § 626) and any similar law governing release of claims.  Accordingly,
Employee hereby acknowledges that:

 

(a)                     She has carefully read and fully understands all of the
provisions of this Agreement and that she has entered into this Agreement
knowingly and voluntarily;

 

(b)                     The benefits offered in exchange for Employee’s release
of claims exceed in kind and scope that to which she would have otherwise been
legally entitled absent the execution of this Agreement;

 

(c)                      Prior to signing this Agreement, Employee had been
advised, and is being advised by this Agreement, to consult with an attorney of
her choice concerning its terms and conditions; and

 

(d)                     She has been offered at least twenty-one (21) days
within which to review and consider this Agreement.

 

13.                               The Parties agree that this Agreement shall
not become effective and enforceable until the date this Agreement is signed by
both Parties or seven (7) calendar days after its execution by Employee,
whichever is later.  Employee may revoke this Agreement for any reason by
providing written notice of such intent to the Company within seven (7) days
after she has signed this Agreement, thereby forfeiting Employee’s right to
receive any benefits provided for hereunder and rendering this Agreement null
and void in its entirety.  This revocation must be sent to the Employee’s HR
representative with a copy sent to the Company’s Office of General Counsel and
must be received by the end of the seventh day after the Employee signs this
Agreement to be effective.

 

14.                               The Parties agree that nothing contained
herein shall purport to waive or otherwise affect any of Employee’s rights or
claims that may arise after she signs this Agreement.

 

15.                               Similarly, notwithstanding any provision
contained herein to the contrary, this Agreement shall not constitute a waiver
or release or otherwise affect Employee’s rights with respect to any vested
benefits, any rights she has to benefits which can not be waived by law, any
coverage provided under any Directors and Officers (“D&O”) policy, any rights
Employee may have under any indemnification agreement she has with the Company
prior to the date hereof, any rights she has as a shareholder, or any claim for
breach of this Agreement, including, but not limited to the benefits promised by
the terms of this Agreement.

 

16.                               Except as provided herein, Employee
acknowledges that she will not be eligible to receive or vest in any additional
stock options, stock awards or restricted stock units (“RSUs”) after her
Effective Termination Date.  Failure to exercise any vested options within the
applicable period as set forth in the plan and/or grant will result in their
forfeiture.  Employee acknowledges that, except as expressly provided otherwise
in Paragraph 4(f) above: (a) any stock options, stock awards or RSUs held for
less than the required period shall be deemed forfeited as of the effective date
of this Agreement; and (b) all terms and conditions of such stock options, stock
awards or RSUs shall not be

 

6

--------------------------------------------------------------------------------


 

affected by this Agreement, shall remain in full force and effect, and shall
govern the Parties’ rights with respect to such equity based awards.

 

17.                               Employee acknowledges that her termination and
the benefits offered hereunder were based on an individual determination and
were not offered in conjunction with any group termination or group severance
program.  Employee hereby affirmatively waives any claim or defense to the
contrary.

 

18.                               Employee acknowledges that a copy of the
Employment Agreement has been attached to this Agreement or has otherwise been
provided to her and, to the extent not inconsistent with the terms of this
Agreement or applicable law, the terms thereof shall be incorporated herein by
reference.  Employee acknowledges that the restrictions contained therein, as
amended by this Agreement, are valid and reasonable in every respect and are
necessary to protect the Company’s legitimate business interests.  Employee
hereby affirmatively waives any claim or defense to the contrary.

 

19.                               Employee acknowledges that the Company
possesses, and she has been granted access to, certain trade secrets as well as
other confidential and proprietary information that it has acquired at great
effort and expense.  Such information includes, without limitation, confidential
information regarding products and services, marketing strategies, business
plans, operations, costs, current or, prospective customer information
(including customer contacts, requirements, creditworthiness and like matters),
product concepts, designs, prototypes or specifications, regulatory compliance
issues, research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Company’s
businesses (collectively referred to herein as “Confidential Information”).

 

20.                               Employee agrees that all such Confidential
Information is and shall remain the sole and exclusive property of the Company. 
Except as may be expressly authorized by the Company in writing, or as may be
required by law after providing due notice thereof to the Company, Employee
agrees not to disclose, or cause any other person or entity to disclose, any
Confidential Information to any third party for as long thereafter as such
information remains confidential (or as limited by applicable law) and agrees
not to make use of any such Confidential Information for Employee’s own purposes
or for the benefit of any other entity or person. The Parties acknowledge that
Confidential Information shall not include any information that is otherwise
made public through no fault of Employee or other wrong doing.

 

21.                               On or before Employee’s Effective Termination
Date, Employee agrees to return the original and all copies of all things in her
possession or control relating to the Company or its business, including but not
limited to any and all contracts, reports, memoranda, correspondence, manuals,
forms, records, designs, budgets, contact information or lists (including
customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other

 

7

--------------------------------------------------------------------------------


 

physical, intellectual, or personal property of any nature that she received,
prepared, helped prepare, or directed preparation of in connection with her
employment with the Company. Nothing contained herein shall be construed to
require the return of any non-confidential and de minimis items regarding
Employee’s pay, benefits or other rights of employment such as pay stubs, W-2
forms, employee benefit plan summaries, and benefit statements.

 

22.                               Employee hereby consents and authorizes the
Company to deduct as an offset from the above-referenced severance payments the
value of any Company property not returned, as well as any monies paid by the
Company on Employee’s behalf.

 

23.                               Employee agrees to cooperate with the Company
in connection with any pending or future litigation, proceeding or other matter
which has been or may be brought against or by the Company before any agency,
court, or other tribunal and concerning or relating in any way to any matter
falling within Employee’s knowledge or former area of responsibility.  Employee
agrees to immediately notify the Company, through the Office of the General
Counsel, in the event she is contacted by any outside attorney (including
paralegals or other affiliated parties) unless (i) the Company is represented by
the attorney, (ii) Employee is represented by the attorney for the purpose of
protecting her personal interests or (iii) the Company has been advised of and
has approved such contact.  Employee agrees to provide reasonable assistance and
completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony.  The Company agrees to
reimburse Employee for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 

24.                               Employee agrees not to make any written or
oral statement that may defame, disparage or cast in a negative light so as to
do harm to the personal or professional reputation of (a) the Company, (b) its
employees, officers, directors or trustees or (c) the services and/or products
provided by the Company and its subsidiaries or affiliate entities.  Similarly,
in response to any written inquiry from any prospective employer or in
connection with a written inquiry in connection with any future business
relationship involving Employee, the Company agrees not to provide any
information that may defame, disparage or cast in a negative light so as to do
harm to the personal or professional reputation of Employee.  The Parties
acknowledge, however, that nothing contained herein shall be construed to
prevent or prohibit the Company or the Employee from providing truthful
information in response to any court order, discovery request, subpoena or other
lawful request.

 

25.                               EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS
THAT THE EXISTENCE AND TERMS OF THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND
THAT SUCH CONFIDENTIALITY IS A MATERIAL TERM OF THIS AGREEMENT.  Accordingly,
except as required by law or unless authorized to do so by the Company in
writing, Employee agrees that she shall not communicate, display or otherwise
reveal any of the contents of this Agreement to anyone.  Employee may, however,
disclose those contents to her spouse, legal counsel, or financial advisor if
she first advises them of the confidential nature of this Agreement and obtains
their agreement to be bound by the same.  The Company agrees that Employee may
respond to

 

8

--------------------------------------------------------------------------------


 

legitimate inquiries regarding the termination of her employment by stating that
the Parties have terminated their relationship on an amicable basis and that the
Parties have entered into this confidential Separation and Release Agreement
that prohibits her from further discussing the specifics of her separation. 
Nothing contained herein shall be construed to prevent Employee from discussing
or otherwise advising subsequent employers of the existence of any obligations
as set forth in her Employment Agreement.  Further, nothing contained herein
shall be construed to limit or otherwise restrict the Company’s ability to
disclose the terms and conditions of this Agreement as may be required by
business necessity or applicable law or regulation.

 

26.                               In the event that Employee breaches or
threatens to breach any provision of this Agreement, she agrees that the Company
shall be entitled to seek any and all equitable and legal relief provided by
law, specifically including immediate and permanent injunctive relief.  Employee
hereby waives any claim that the Company has an adequate remedy at law.  In
addition, and to the extent not prohibited by law, Employee agrees that the
Company shall be entitled to discontinue providing any additional benefits to
Employee upon such breach or threatened breach as well as an award of all costs
and attorneys’ fees incurred by the Company in any successful effort to enforce
the terms of this Agreement.  Employee agrees that the foregoing relief shall
not be construed to limit or otherwise restrict the Company’s ability to pursue
any other remedy provided by law, including the recovery of any actual,
compensatory or punitive damages.  Moreover, if Employee pursues any claims
against the Company subject to the foregoing general release, or breaches the
above confidentiality provision, Employee agrees to immediately reimburse the
Company for the value of all benefits received under this Agreement to the
fullest extent permitted by law.  In the event the Company is required to file
suit to enforce the terms of this Agreement, the Company shall be entitled to an
award of all costs and attorneys’ fees incurred by it in any wholly successful
effort to enforce the terms of this Agreement.  In the event the Company is
wholly unsuccessful, Employee shall be entitled to an award of her costs and
attorneys’ fees.

 

27.                               Similarly, in the event that the Company
breaches or threatens to breach any provision of this Agreement, Employee shall
be entitled to seek any and all equitable or other available relief provided by
law, specifically including immediate and permanent injunctive relief.  In the
event Employee is required to file suit to enforce the terms of this Agreement,
Employee shall be entitled to an award of all costs and attorneys’ fees incurred
by her in any wholly successful effort to enforce the terms of this Agreement. 
In the event Employee is wholly unsuccessful, the Company shall be entitled to
an award of its costs and attorneys’ fees.

 

28.                               Both Parties acknowledge that this Agreement
is entered into solely for the purpose of terminating Employee’s employment
relationship with the Company on an amicable basis and shall not be construed as
an admission of liability or wrongdoing by the Company or Employee, both Parties
having expressly denied any such liability or wrongdoing.

 

29.                               Each of the promises and obligations shall be
binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

 

9

--------------------------------------------------------------------------------


 

30.                               The Parties agree that each and every
paragraph, sentence, clause, term and provision of this Agreement is severable
and that, if any portion of this Agreement should be deemed not enforceable for
any reason, such portion shall be stricken and the remaining portion or portions
thereof should continue to be enforced to the fullest extent permitted by
applicable law.

 

31.                               This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Indiana without regard
to any applicable state’s choice of law provisions.

 

32.                               Employee acknowledges that she has been
offered a period of twenty-one (21) days within which to consider and review
this Agreement; that she has carefully read and fully understands all of the
provisions of this Agreement; and that she has entered into this Agreement
knowingly and voluntarily.

 

33.                               Employee represents and acknowledges that in
signing this Agreement she does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

 

34.                               This Agreement represents the entire agreement
between the Parties concerning the subject matter hereof, shall supersede any
and all prior agreements which may otherwise exist between them concerning the
subject matter hereof (specifically excluding, however, the post-termination
obligations contained in an Employee’s Employment Agreement, any obligations
contained in an existing and valid Indemnity Agreement or Change in Control or
any obligation contained in any other legally-binding document), and shall not
be altered, amended, modified or otherwise changed except by a writing executed
by both Parties.

 

PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE

AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

 

Cynthia L. Lucchese

Hillenbrand, Inc.

 

 

 

Signed:

/s/ Cynthia L. Lucchese

 

Signed:

/s/ P. Douglas Wilson

 

 

P. Douglas Wilson,

 

 

Chief Administrative Officer

 

 

 

Dated: January 6, 2014

Dated: January 6, 2014

 

10

--------------------------------------------------------------------------------